               Case 3:20-cv-05412-RJB Document 16 Filed 09/21/20 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        ROBERT GAVIN MOORE and TERESA                         CASE NO. 20-5417 RJB
11      JEAN MOORE,
                                                              Bankruptcy No. 19-43563 BDL
12                                 Appellants,
                v.                                            Bankr. Appeal No. 20-T004
13
        BRYAN D. LYNCH, et. al.,                              ORDER DISMISSING CASE
14
                                   Appellees.
15

16

17
            THIS MATTER comes before the Court on the Appellants, Robert and Teresa Moore’s,
18
     September 11, 2020 response to the Court’s Order to Show Cause. Dkt. 14. The Court has
19
     considered the response and the remaining file.
20
            On April 30, 2020, the Moores filed a notice of appeal regarding U.S. Bankruptcy
21
     Court’s decisions, including the decisions to dismiss the bankruptcy petition with prejudice and
22
     impose a sanction for bad faith (a seven year bar to filing a new bankruptcy case) and to lift the
23
     automatic stay. Dkt. 1.
24


     ORDER DISMISSING CASE - 1
               Case 3:20-cv-05412-RJB Document 16 Filed 09/21/20 Page 2 of 6




 1          The Moores were ordered to file their opening brief by July 27, 2020; the response brief

 2   was due by August 26, 2020 and the Moores’ reply, if any, was due by September 9, 2020. Dkt.

 3   6. The Moores did not file an opening brief.

 4          Rather, on September 7, 2020, the Moores filed an “Emergency Motion for Temporary

 5   Restraining Order” in an attempt stop a foreclosure proceeding on a California property on

 6   September 10, 2020. Dkt. 11. On September 8, 2020, the Moores contacted the Clerk of the

 7   Court’s office and stated that they may withdraw their motion. On September 8, 2020, the

 8   Moores filed a notice renoting the motion to October 2, 2020. Dkt. 12.

 9          On September 9, 2020, the Court ordered the Moores to show cause, if any they had, why

10   this case should not be dismissed for failure to file their opening brief. Dkt. 13. That order noted

11   that, “[t]he Moores did not follow the Court’s order to file their opening brief by July 27, 2020.

12   The Court is aware that the underlying bankruptcy case was dismissed due to the Moore’s bad

13   faith filings in various bankruptcy cases.” Id.

14          On September 11, 2020, the Moores responded to the Court’s order to show cause. Dkt.

15   14. They assert that after they filed their notice of appeal in this case, the Bankruptcy Court

16   entered orders dismissing adversarial cases without jurisdiction to do so (because this appeal is

17   pending). Id. The Moores claim that they were unable to file an opening brief in this case

18   “because the final disposition of the adversary cases and final designation of the appeal record

19   were incomplete at the time.” Id., at 6. They assert that “during the hearings of the two

20   adversary cases on the September 9, 2020 the Bankruptcy Court overruled the objection about

21   the power of attorney McCormick to ‘represent’ the corporate defendants.” They contend that

22   “[t]he ruling changed the issues of the appeal and impacted the alleged ‘bad faith’ filings in

23   various bankruptcy cases.” Id. The Moores claim that without the final orders, they cannot

24


     ORDER DISMISSING CASE - 2
               Case 3:20-cv-05412-RJB Document 16 Filed 09/21/20 Page 3 of 6




 1   make the final record designation or write the opening brief. Id. Further, they state that once the

 2   final order in Moore v. Wells Fargo, et.al., U.S. Bankruptcy Court for the Western District of

 3   Washington Adversary Proceeding 20-04018, is entered, they will amend the notice of appeal,

 4   designate the record for the appeal and request a new scheduling order. Id.

 5          That same day, on September 11, 2020, the Bankruptcy Court entered a written order

 6   granting the motion for summary judgment in Adversary Proceeding 20-04018 which resulted in

 7   the dismissal of all named defendants. Moore v. Wells Fargo, et.al., U.S. Bankruptcy Court for

 8   the Western District of Washington Adversary Proceeding 20-04018, Dkt. 34. It also entered an

 9   order requiring the Moores to show cause why the unnamed “John Doe” defendants should not

10   be dismissed by September 23, 2020; a hearing is set for September 30, 2020. Moore v. Wells

11   Fargo, et.al., U.S. Bankruptcy Court for the Western District of Washington Adversary

12   Proceeding 20-04018, Dkt. 35.

13            The Moore’s response to the order to show cause in this case should be construed as a

14   motion for an extension of the case schedule.

15          Standard. Pursuant Fed. R. Civ. P. 6, the court may grant an extension of a case

16   schedule for good cause.

17          Decision. The Moore’s motion for an extension of the case schedule (Dkt. 14) should be

18   denied. They fail to show good cause for the extension. While they assert that they cannot

19   properly amend the notice of appeal, designate the record, or file an opening brief in this case,

20   until final orders are issued in Adversary Proceeding 20-04018, they provide no reason for their

21   assertions other than their claim that one of the defendants’ lawyers should not be representing

22   them. (In Adversary Proceeding 20-04018, the Moores attempted to “strike” an attorney as not

23   “authorized” to represent some of the defendants (Dkt. 29) even though that attorney filed a

24


     ORDER DISMISSING CASE - 3
               Case 3:20-cv-05412-RJB Document 16 Filed 09/21/20 Page 4 of 6




 1   notice of appearance in the case (Dkt. 26)). This claim is wholly without merit as the Ninth

 2   Circuit has informed the Moores. “An attorney making an appearance for a litigant is presumed

 3   to have been granted authority to represent that litigant.” In re Moore, AP 17-05005, 2018 WL

 4   1057834, at *6 (B.A.P. 9th Cir. Feb. 26, 2018). The Moores offer no basis for a continuance.

 5          Moreover, this is not an appeal of an adversary action; there is no showing that decisions

 6   in those cases are relevant to the issues on appeal here. This is an appeal of the Bankruptcy

 7   Court’s decision to dismiss the case for bad faith filings, and as a sanction, to issue a seven year

 8   bar on further bankruptcy filings. Dkt. 1. The Bankruptcy Court noted that two other U.S.

 9   Bankruptcy Courts, in Hawaii and Nevada, have also issued bar orders against the Moores for

10   their bad faith filings. Dkt. 1, at 6-10. On December 18, 2018, U.S. Bankruptcy Court in the

11   District of Hawaii issued an order which included a five year bar on Ms. Moore’s “refiling any

12   bankruptcy case under any chapter in any United States Bankruptcy Court.” In re Teresa Jean

13   Moore, United States Bankruptcy Court for the Dist. of Hawaii, case number 17-01311, filed in

14   the record here at Dkt. 1, at 12-24. On November 15, 2015, the U.S. Bankruptcy Court for the

15   Dist. of Nevada issued an order barring both Mr. and Ms. Moore from filing a bankruptcy case

16   for two years for their bad faith filings. In re Teresa Jean Moore and Robert Gavin Moore,

17   United States Bankruptcy Court for the Dist. of Nevada, case number 14-13791, filed in the

18   record here at Dkt. 1, at 27-29.

19          The Moores have an extensive litigation history. They did not respond to any of the

20   deadlines set in this case until the Court ordered that they do so or face dismissal. Instead, they

21   filed an “Emergency Temporary Restraining Order,” seeking to stop a foreclosure of a California

22   property (located at 4251 Laurel Canyon Blvd., Studio City, Los Angeles, California) (“Laurel

23   Canyon”) that has been the subject of other bankruptcy cases, including In re Teresa Jean

24


     ORDER DISMISSING CASE - 4
               Case 3:20-cv-05412-RJB Document 16 Filed 09/21/20 Page 5 of 6




 1   Moore, United States Bankruptcy Court for the Dist. of Hawaii, case number 17-01311, the case

 2   referenced above. In noting that Ms. Moore’s tactics have forced their creditors to file multiple

 3   motions for relief from bankruptcy stays on the Laurel Canyon property, the Bankruptcy Court in

 4   Hawaii noted that:

 5                   [I]n 2007 the bankruptcy court for the Central District of California
            granted relief from stay in Ms. Moore’s third bankruptcy case, with regard to the
 6          property located at 4251 Laurel Canyon Boulevard, Los Angeles, California.
            Seven years later, in 2014, Ms. Moore listed the same asset in her schedules when
 7          she filed her seventh bankruptcy case in Nevada. The bankruptcy court for the
            District of Nevada, again granted relief from stay with respect to the interest of [a]
 8          creditor in the same property. This court, in the current case, recently granted
            relief from stay in connection with the same property.
 9

10   In re Teresa Jean Moore, United States Bankruptcy Court for the Dist. of Hawaii, case number

11   17-01311, filed in the record here at Dkt. 1, at 12-24 (citing, in part, In re Teresa Jean Moore

12   and Robert Gavin Moore, United States Bankruptcy Court for the Dist. of Nevada, case number

13   14-13791, filed in the record here at Dkt. 1, at 27-29). The Moore’s “Emergency Temporary

14   Restraining Order” filed in this case, is a continuation of their pattern of abusing the bankruptcy

15   system in order to escape foreclosure.

16          Fed. R. Civ. P. 16 (f)(1) provides that the court, on motion or on its own, may issue “any

17   just orders including those authorized by Fed. R. Civ. P. 37(b)(2)(A)(ii)-(vii)” if a party “fails to

18   obey a scheduling or other pretrial order.” Under Fed. R. Civ. P. 37(b)(2)(A)(v), the court may

19   dismiss an action or proceeding in whole or in part for failure to obey a court order.

20          This case should be dismissed with prejudice for failing to obey a court order. The

21   Moores have ignored the scheduling orders issued in this case. They fail to show good cause for

22   an extension. Their “Emergency Motion for Temporary Restraining Order” is a continuation of

23

24


     ORDER DISMISSING CASE - 5
               Case 3:20-cv-05412-RJB Document 16 Filed 09/21/20 Page 6 of 6




 1   their abusive litigation tactics. All pending motions should be stricken, and the case should be

 2   dismissed and closed.

 3          IT IS SO ORDERED.

 4          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 5   to any party appearing pro se at said party’s last known address.

 6          Dated this 21st day of September, 2020.

 7

 8
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DISMISSING CASE - 6
